DETAILED ACTION
Reasons for Allowance
Claims 1-4 are allowed. 
Prior Art
The art of record (see attached PTO-892) does not suggest the totality of limitations recited in independent claim 1. For instance, Fuhrer US 2010/0176797 discloses a shifting mechanism, comprising: a shift sleeve (3), a rotary shaft (12); a shift fork (5), an engagement groove (11 and 3b), a pair of cutouts (any two of 3b), an arcuate fork section (arcuate fork section of 5), a pair of engagement ridges (ridges of 5 engaged with 11), an angle: toward the shift fork between a line (line from tip of 2 to rotational center of 3) drawn between one end of the fork section and a rotational center of the shift sleeve; and a line (line from tip of right tine of 5 opposite 2 to rotational center of 3) drawn between the other end of the fork section and the rotational center of the shift sleeve, wherein the angle is a reflex angle (since the tips at 2 and 5 extend past the center of rotation of 3, lines thereto from the tips must form an angle greater than 180 and less than 360, i.e., reflex angle).  However, Fuhrer lacks the totality of claim 1, e.g., the diameter particulars in the latter part of claim 1 are not present in Fuhrer.  The prior art does not provide any teaching, suggestion or motivation to modify toward the entirety of applicant's claim, nor was there any readily apparent cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time the invention was made to modify the prior art to obtain the entirety of applicant’s claimed invention.  Claims 2-4 depend from claim 1 and are thus similarly allowable.  


Clarity
The examiner finds the claims to be sufficiently clear and precise in accordance with MPEP 2173.02(II) which states that the claims are not read in a vacuum but rather “must not be rejected” but rather "the examiner should allow claims" that set forth the scope of protection/infringement with a sufficient degree of particularity and distinctness without true ambiguity when analyzed on the whole in light of the content of the application disclosure, prior art teachings and the interpretations that would be given by one possessing ordinary skill in the art. 
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record on the attached PTO-892 form and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658